DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites in the preamble of the claim, “A method according to claim 1”, where a typographical error is assumed, and “The method of claim 1” is intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a “computer program product”, and the broadest reasonable interpretation of the instant claims in light of the specification encompasses a computer program or “software per se”.  Computer program or “software per se” are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106.03.   



Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of mental process type abstract idea (concepts performable in the human mind, including an observation, evaluation, judgement, and opinion) without significantly more. 
Independent claim 1 recites the subject matter, “evaluating the at least one first parameter to determine an evaluation result”, “based on the evaluation result, selectively operating the medical imaging system in a first mode of operation and a second mode of operation, wherein in the first mode of operation, combining, at least partially, the plurality of single-frame images to generate the at least one medical result image”, and “in the second mode of operation, permanently storing the plurality of single-frame images before combining the plurality of single-frame images to generate the result image”. Similarly, independent claim 13 recites, “evaluate at least one first parameter representative for the medical image acquisition procedure”, “combine, at least partially, the plurality of single-frame images to generate the at least one medical result image”. The noted subject matter of claims 1 and 13 refers to evaluating a first parameter to determine a result and combining single-frame images to generate at least one medical result image, which are described with a high level of generality which a person may practically perform in the human mind by viewing and evaluating a parameter which indicates if a plurality of images are to be combined, e.g. grouped together, and stored. Thus, the broadest reasonable interpretation, in light of the specification, of the claimed subject matter directs to a judicial exception of mental process type abstract idea. 
The judicial exceptions of claims 1 and 13 are not integrated into a practical application because the additional claim limitations of, “acquiring at least one first parameter representative for the medical image acquisition procedure”, “permanently storing the at least one medical result image”, and “permanently storing the plurality of single-frame images” (claim 1); “to acquire … at least one first parameter representative for the medical image acquisition procedure”, “temporarily store the plurality of single- frame images”, and “permanently store the generated at least one medical result image and store the plurality of single-frame images” (claim 13); describe the data gathering steps, selecting particular data source or type of data to be manipulated, and insignificant applications of storing the data, such that the claims merely add insignificant extra-solution activity to the judicial exceptions. See MPEP 2106.04(d) and MPEP 2106.05(g). 
The judicial exception of claim 13 is further not integrated into a practical application because the additional claim limitations of, “A computer”, “an evaluator”, “a temporal storage and processor”, and “a permanent memory storage unit”, describe the use of generic computing elements to implement the noted abstract idea with a high level of generality, such that the claims amounts merely implementing the abstract idea on generic computing elements. See MPEP 2106.04(d), MPEP 2106.05(b), and MPEP 2106.05(f). 
Claims 2-7 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional subject matter of, “combining the sub-group of the plurality of single-frame images to generate the result image” (claim 2); “in response to the at least one first parameter being less than a predefined threshold, operating in the first mode of operation”, “combining the plurality of single-frame images … to generate the at least one medical result image” (claims 3, 4, and 6); “in response to the at least one first parameter being greater than the predefined threshold, operating in the second mode of operation”, “combining the plurality of single-frame images, by the temporal storage and processor, to generate the at least one medical result image” (claims 5 and 6); “wherein the plurality of first parameters are evaluated to determine the evaluation result” (claim 7); and “evaluating the at least one second parameter” (claim 10); which refer 
Claims 2-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claimed subject matter of “permanently storing a sub-group of the plurality of single-frame images” (claim 2); “permanently storing the at least one medical result image in the permanent memory storage unit” (claims 3, 4, and 6); “permanently storing the plurality of single-frame images in the permanent memory storage unit”, “permanently storing the at least one medical result image in the permanent memory storage unit” (claims 5 and 6); “acquiring a plurality of first parameters” (claim 7); “wherein the at least one first parameter is a protocol parameter characterizing the imaging protocol applied for the medical image acquisition procedure” (claim 8); “wherein the at least one first parameter is one of the following group of first parameters: a total number of single-frame images acquired for the medical image acquisition procedure; a total number of result images acquired for the medical image acquisition procedure; a number of single-frame images of one of a plurality of result images acquired for the medical image acquisition procedure; and a size of one of at least one of the plurality of single-frame images” (claim 9); “acquiring at least one second parameter”, and “wherein the at least one second parameter is indicative of a storage behavior of at least one of the temporal and/or permanent memory storage units” (claim 10); which describe performing additional insignificant extra solution activity related to mere data gathering, selecting a particular data source or type of data to be manipulated, and insignificant applications of storing the data to the noted abstract idea activity. See MPEP 2106.05(g). 
Claims 3-6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claimed subject matter of “transferring the plurality of single-frame images to a temporal storage and processor”, “transferring the at least one medical result image to a permanent memory storage unit” (claims 3, 4, and 6); “transferring the plurality of single-frame images to the permanent memory storage unit”, “transferring the plurality of single-frame images to the temporal storage and processor”, and “transferring the at least one medical result image to a permanent memory storage unit” (claims 5 and 6); which describe performing computer functions (e.g. receiving and transmitting data), at a high level of generality, that have been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d).
Claims 3-6 and 11-12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claimed subject matter of “a temporal storage”, “processor”, “a permanent memory storage unit” (claims 3, 4, 5, and 6); “A non-transitory computer-readable storage medium” (claim 11); “a memory of the medical imaging system”, and “a controller of the medical imaging system” (claim 12); which describe the use of generic computing elements to implement the noted abstract idea of a mental process with a high level of generality, such that the claims amounts to merely implementing the abstract idea on generic computing elements. See MPEP 2106.04(d), and MPEP 2106.05(f)
Claims 14 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claimed subject matter of “a medical imaging scanner configured to acquire image data from a subject, the plurality of single-frame images being based on the acquired image data” (claim 14); and “the medical imaging system is a magnetic resonance imaging system” (claim 15); which describe the use of a medical imaging scanner to perform data gathering and that the medical imaging scanner is a magnetic resonance imaging system which only contribute nominally to insignificant extra solution activity related to mere data gathering. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial Bilski, 561 U.S. at 610, 95 USPQ2d at 1009. See MPEP 2106.05(b) III.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dennison et al. (US 2007/0280560), herein Dennison, in view of Neyama et al. (US 2007/0266197), herein Neyama
Regarding claim 1, Dennison discloses a method for generating at least one medical result image from a plurality of single-frame images associated with a medical image acquisition procedure conducted with a medical imaging system (see Dennison [0053], where a plurality of single-frame image data objects within an image dataset are converted into a multi-frame image data object; see also Dennison [0044]-[0046], where single-frame image data are associated with medical image data acquired from a medical imaging system, e.g. MRI), the method comprising: 
acquiring at least one first parameter representative for the medical image acquisition procedure (see Dennison [0074]-[0075], where a plurality of different relevant negotiation particulars are queried by the conversion module to determine whether to perform multi-frame format conversion, single-frame format conversion or not); 	
evaluating the at least one first parameter to determine an evaluation result (see Dennison [0074]-[0075], where the plurality of different relevant negotiation particulars are evaluated by the conversion module to determine whether to perform multi-frame format conversion, single-frame format conversion or not); and 
based on the evaluation result, selectively operating the medical imaging system in a first mode of operation and a second mode of operation (see Dennison [0075]-[0078], where the determination whether to perform multi-frame format conversion, single-frame format conversion or not is based on the evaluation of the plurality of different relevant negotiation particulars considered by the conversion module to), wherein: 
in the first mode of operation, combining, at least partially, the plurality of single-frame images to generate the at least one medical result image before permanently storing the at least one medical result image (see Dennison [0076], where the conversion module determines multi-frame formatting is appropriate and instructs the multi frame formatting module to conduct multi-frame formatting on the relevant single-frame image data objects; see Dennison [0079]-[0087], where multi-frame formatting convert a plurality of single-frame image data objects within a single-frame image dataset into a multi-frame image data object; see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096], where converted multi-frame image data are stored within the storage modules).
Although Dennison disclose that single frame image data is previously stored in corresponding storage modules prior to conversion (see Dennison [0044]-[0049]) and considers a scenario where no formatting is required for the single frame images and storing the single frame images within the (see Dennison [0098]-[0099]), Dennison does not explicitly teach that in the second mode of operation, permanently storing the plurality of single-frame images before combining the plurality of single-frame images to generate the result image.
Neyama teaches in a related and pertinent data writing device capable of switching between a write-through mode and a write-behind mode for guaranteeing data durability against failure in an online transaction processing  and improve latency and throughput (see Neyama Abstract and [0001]-[0003]), where the write-behind mode is realized by writing data  into a redundancy enabling remote memory  before completion of application processing commitments (see Neyama [0032]-[0033]); see also Neyama Fig. 2), and that the determination to switch from a write-through mode to a write-behind mode is determined if a detected load exceeds a predetermined threshold (see Neyama [0034]-[0041]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Neyama to the teachings of Dennison, such that in cases where a detected load is greater than a predetermined threshold, a similar write-behind mode is implemented where the single frame images are first stored in storage modules prior to performing multi-frame formatting processing. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Dennison discloses a base method for converting between a plurality of single frame image data and multi-frame image data in a medical image storage and archive systems, where  plurality of different relevant negotiation particulars are evaluated to determine whether to perform multi-frame format conversion, single-frame format conversion or not to be stored in corresponding storage modules. Neyama teaches a known technique of determining to switch from a write-through mode to a write-behind mode based on if a detected load exceeds a predetermined threshold, where the write-behind mode is realized by writing data into a redundancy enabling remote memory before completion of application processing commitments to 

Regarding claim 2, please see the above rejection of claim 1. Dennison and Neyama disclose the method according to claim 1, wherein, permanently storing the plurality of single- frame images before combining the plurality of single-frame images to generate the result image comprises: 
permanently storing a sub-group of the plurality of single-frame images before combining the sub-group of the plurality of single-frame images to generate the result image (see Dennison [0076] and [0079]-[0087], where multi-frame formatting is conducted on relevant single frame image data objects; see Dennison [0044]-[0049], where single frame image data is previously stored in corresponding storage modules prior to conversion).

Regarding claim 3, please see the above rejection of claim 1. Dennison and Neyama disclose the method according to claim 1, wherein, in response to the at least one first parameter being less than a predefined threshold, operating in the first mode of operation (see Neyama [0034]-[0041], where no switch to a write-behind mode is necessary if a detected load is below a predetermined threshold; where the combined teachings would suggest that redundant storage of the single frame images is not necessary for performing the multi-frame formatting conversion), and wherein the method comprises: 
(see Dennison [0041], where the disclosed teachings are implemented on programmable computers which comprise a processor and a volatile memory; where one of ordinary skill in the art would have understood that in performing the multi-frame formatting, the corresponding single frame images are transferred to a volatile memory to be processed by a processor); 
combining the plurality of single-frame images, by the temporal storage and processor, to generate the at least one medical result image (see Dennison [0041], where the disclosed teachings are implemented on programmable computers which comprise a processor and a volatile memory; see Dennison [0079]-[0087], where multi-frame formatting convert a plurality of single-frame image data objects within a single-frame image dataset into a multi-frame image data object; where one of ordinary skill in the art would have understood that in performing the multi-frame formatting, the corresponding process is performed by a processor using the volatile memory); 
transferring the at least one medical result image to a permanent memory storage unit (see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096], where multi-frame image data are stored within the storage modules; one of ordinary skill in the art would have understood that in storing the multi-frame image data within the storage modules would require transferring the multi-frame image data to the storage unit); and 
permanently storing the at least one medical result image in the permanent memory storage unit (see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096], where multi-frame image data are stored within the storage modules).

Regarding claim 4, please see the above rejection of claim 2. Dennison and Neyama disclose the method according to claim 2, wherein, in response to the at least one first parameter being less than a predefined threshold, operating in the first mode of operation (see Neyama [0034]-[0041], where no switch to a write-behind mode is necessary if a detected load is below a predetermined threshold; where the combined teachings would suggest that redundant storage of the single frame images is not necessary for performing the multi-frame formatting conversion), and wherein the method comprises: 
transferring the plurality of single-frame images to a temporal storage and processor (see Dennison [0041], where the disclosed teachings are implemented on programmable computers which comprise a processor and a volatile memory; where one of ordinary skill in the art would have understood that in performing the multi-frame formatting, the corresponding single frame images are transferred to a volatile memory to be processed by a processor); 
combining the plurality of single-frame images, by the temporal storage and processor, to generate the at least one medical result image (see Dennison [0041], where the disclosed teachings are implemented on programmable computers which comprise a processor and a volatile memory; see Dennison [0079]-[0087], where multi-frame formatting convert a plurality of single-frame image data objects within a single-frame image dataset into a multi-frame image data object; where one of ordinary skill in the art would have understood that in performing the multi-frame formatting, the corresponding process is performed by a processor using the volatile memory); 
transferring the at least one medical result image to a permanent memory storage unit (see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096], where multi-frame image data are stored within the storage modules; one of ordinary skill in the art would have understood that in storing the multi-frame image data within the storage modules would require transferring the multi-frame image data to the storage unit); and 
permanently storing the at least one medical result image in the permanent memory storage unit (see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096], where multi-frame image data are stored within the storage modules).

Regarding claim 5, please see the above rejection of claim 4. Dennison and Neyama disclose the method according to claim 4, wherein, in response to the at least one first parameter being greater than the predefined threshold, operating in the second mode of operation (see Neyama [0034]-[0041], where a switch to a write-behind mode is necessary if a detected load exceeds a predetermined threshold; where the combined teachings would suggest that redundant storage of the single frame images is necessary for performing the multi-frame formatting conversion), and wherein the method comprises: 
transferring the plurality of single-frame images to the permanent memory storage unit (see Neyama [0032]-[0033] and Fig. 2, where the write-behind mode is realized by writing data  into a redundancy enabling remote memory  before completion of application processing commitments; see Dennison [0098]-[0099], which considers a scenario where no formatting is required for the single frame images and storing the single frame images within the storage module where subsequent multi-frame formatting may be performed; see Dennison [0044]-[0049], where single frame image data is previously stored in corresponding storage modules prior to conversion; where the combined teachings would suggest in cases where a detected load is greater than a predetermined threshold, a similar write-behind mode is implemented where the single frame images are first stored in storage modules prior to performing multi-frame formatting processing, and thus suggests transferring the single frame images to storage modules); 
(see Dennison [0098]-[0099], which considers a scenario where no formatting is required for the single frame images and storing the single frame images within the storage module where subsequent multi-frame formatting may be performed; see Dennison [0044]-[0049], where single frame image data is previously stored in corresponding storage modules prior to conversion; where the combined teachings would suggest in cases where a detected load is greater than a predetermined threshold, a similar write-behind mode is implemented where the single frame images are first stored in storage modules prior to performing multi-frame formatting processing); 
transferring the plurality of single-frame images to the temporal storage and processor (see Dennison [0041], where the disclosed teachings are implemented on programmable computers which comprise a processor and a volatile memory; where one of ordinary skill in the art would have understood that in performing the multi-frame formatting, the corresponding single frame images are transferred to a volatile memory to be processed by a processor); 
combining the plurality of single-frame images, by the temporal storage and processor, to generate the at least one medical result image (see Dennison [0041], where the disclosed teachings are implemented on programmable computers which comprise a processor and a volatile memory; see Dennison [0079]-[0087], where multi-frame formatting convert a plurality of single-frame image data objects within a single-frame image dataset into a multi-frame image data object; where one of ordinary skill in the art would have understood that in performing the multi-frame formatting, the corresponding process is performed by a processor using the volatile memory); 
transferring the at least one medical result image to a permanent memory storage unit (see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096], where multi-frame image data are stored within the storage modules; one of ordinary skill in the art would have understood that in storing the multi-frame image data within the storage modules would require transferring the multi-frame image data to the storage unit); and 
permanently storing the at least one medical result image in the permanent memory storage unit (see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096], where multi-frame image data are stored within the storage modules).

Regarding claim 6, please see the above rejection of claim 1. Dennison and Neyama disclose the method according to claim 1, wherein: 
in response to the at least one first parameter being less than a predefined threshold, operating in the first mode of operation (see Neyama [0034]-[0041], where no switch to a write-behind mode is necessary if a detected load is below a predetermined threshold; where the combined teachings would suggest that redundant storage of the single frame images is not necessary for performing the multi-frame formatting conversion), and wherein the method comprises: 
transferring the plurality of single-frame images to a temporal storage and processor (see Dennison [0041], where the disclosed teachings are implemented on programmable computers which comprise a processor and a volatile memory; where one of ordinary skill in the art would have understood that in performing the multi-frame formatting, the corresponding single frame images are transferred to a volatile memory to be processed by a processor); 
combining the plurality of single-frame images, by the temporal storage and processor, to generate the at least one medical result image (see Dennison [0041], where the disclosed teachings are implemented on programmable computers which comprise a processor and a volatile memory; see Dennison [0079]-[0087], where multi-frame formatting convert a plurality of single-frame image data objects within a single-frame image dataset into a multi-frame image data object; where one of ordinary skill in the art would have understood that in performing the multi-frame formatting, the corresponding process is performed by a processor using the volatile memory); 
transferring the at least one medical result image to a permanent memory storage unit (see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096], where multi-frame image data are stored within the storage modules; one of ordinary skill in the art would have understood that in storing the multi-frame image data within the storage modules would require transferring the multi-frame image data to the storage unit); and 
permanently storing the at least one medical result image in the permanent memory storage unit (see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096], where multi-frame image data are stored within the storage modules); and 
in response to the at least one first parameter being greater than the predefined threshold, operating in the second mode of operation (see Neyama [0034]-[0041], where a switch to a write-behind mode is necessary if a detected load exceeds a predetermined threshold; where the combined teachings would suggest that redundant storage of the single frame images is necessary for performing the multi-frame formatting conversion), and wherein the method comprises: 
transferring the plurality of single-frame images to the permanent memory storage unit (see Neyama [0032]-[0033] and Fig. 2, where the write-behind mode is realized by writing data  into a redundancy enabling remote memory  before completion of application processing commitments; see Dennison [0098]-[0099], which considers a scenario where no formatting is required for the single frame images and storing the single frame images within the storage module where subsequent multi-frame formatting may be performed; see Dennison [0044]-[0049], where single frame image data is previously stored in corresponding storage modules prior to conversion; where the combined teachings would suggest in cases where a detected load is greater than a predetermined threshold, a similar write-behind mode is implemented where the single frame images are first stored in storage modules prior to performing multi-frame formatting processing, and thus suggests transferring the single frame images to storage modules); 
permanently storing the plurality of single-frame images in the permanent memory storage unit (see Dennison [0098]-[0099], which considers a scenario where no formatting is required for the single frame images and storing the single frame images within the storage module where subsequent multi-frame formatting may be performed; see Dennison [0044]-[0049], where single frame image data is previously stored in corresponding storage modules prior to conversion; where the combined teachings would suggest in cases where a detected load is greater than a predetermined threshold, a similar write-behind mode is implemented where the single frame images are first stored in storage modules prior to performing multi-frame formatting processing); 
transferring the plurality of single-frame images to the temporal storage and processor (see Dennison [0041], where the disclosed teachings are implemented on programmable computers which comprise a processor and a volatile memory; where one of ordinary skill in the art would have understood that in performing the multi-frame formatting, the corresponding single frame images are transferred to a volatile memory to be processed by a processor); 
combining the plurality of single-frame images, by the temporal storage and processor, to generate the at least one medical result image (see Dennison [0041], where the disclosed teachings are implemented on programmable computers which comprise a processor and a volatile memory; see Dennison [0079]-[0087], where multi-frame formatting convert a plurality of single-frame image data objects within a single-frame image dataset into a multi-frame image data object; where one of ordinary skill in the art would have understood that in performing the multi-frame formatting, the corresponding process is performed by a processor using the volatile memory); 
transferring the at least one medical result image to a permanent memory storage unit (see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096], where multi-frame image data are stored within the storage modules; one of ordinary skill in the art would have understood that in storing the multi-frame image data within the storage modules would require transferring the multi-frame image data to the storage unit); and 
permanently storing the at least one medical result image in the permanent memory storage unit (see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096], where multi-frame image data are stored within the storage modules).

Regarding claim 7, please see the above rejection of claim 1. Dennison and Neyama disclose the method according to claim 1, further comprising acquiring a plurality of first parameters, wherein the plurality of first parameters are evaluated to determine the evaluation result (see Dennison [0074]-[0075], where a plurality of different relevant negotiation particulars are considered by the conversion module to determine whether to perform multi-frame format conversion, single-frame format conversion or not).

Regarding claim 8, please see the above rejection of claim 1. Dennison and Neyama disclose the method according to claim 1, wherein the at least one first parameter is a protocol parameter characterizing the imaging protocol applied for the medical image acquisition procedure (see Dennison [0074]-[0075], where study and workflow characteristics are considered by the conversion module).

Regarding claim 9, please see the above rejection of claim 1. Dennison and Neyama disclose the method according to claim 1, wherein the at least one first parameter is one of the following group of first parameters: 
(see Dennison [0070] and [0096], where the number of single frame instances are used as the conversion rule); 
a total number of result images acquired for the medical image acquisition procedure; 
a number of single-frame images of one of a plurality of result images acquired for the medical image acquisition procedure; and 
a size of one of at least one of the plurality of single-frame images (see Dennison [0074]-[0075], where overall image data file sizes is considered by the conversion module ).

Regarding claim 10, please see the above rejection of claim 1. Dennison and Neyama disclose the method according to claim 1, further comprising acquiring at least one second parameter and evaluating the at least one second parameter, wherein the at least one second parameter is indicative of a storage behavior of at least one of the temporal and/or permanent memory storage units (see Dennison [0074]-[0075], where available bandwidth and estimated download time are considered by the conversion module).

Regarding claim 11, please see the above rejection of claim 1. Dennison and Neyama disclose a non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 1 (see Dennison [0041]-[0042], where a computer program stored on storage media, e.g. ROM, to cause a computer, comprising a processor, is disclosed to implement the disclosed teachings).

Regarding claim 12, please see the above rejection of claim 1. Dennison and Neyama disclose computer program product having a computer program which is directly loadable into a memory of the (see Dennison [0041]-[0042], where a computer program stored on storage media, e.g. ROM, to cause a computer, comprising a processor, is disclosed to implement the disclosed teachings).

Regarding claim 13, Dennison and Neyama discloses a computer configured to generate at least one medical result image from a plurality of single-frame images associated with a medical image acquisition procedure conducted with an imaging system (see Dennison [0041]-[0042], where a computer is disclosed to implement the disclosed teachings; see Dennison [0053], where a plurality of single-frame image data objects within an image dataset are converted into a multi-frame image data object), the computer comprising: 
an evaluator (see Dennison [0041], where a processor is disclosed to implement the disclosed teachings) configured to acquire and evaluate at least one first parameter representative for the medical image acquisition procedure (see Dennison [0074]-[0075], where a plurality of different relevant negotiation particulars are considered by the conversion module to determine whether to perform multi-frame format conversion, single-frame format conversion or not), 
a temporal storage and processor (see Dennison [0041], where a processor and volatile memory is disclosed to implement the disclosed teachings) configured to: temporarily store the plurality of single- frame images and combine, at least partially, the plurality of single-frame images to generate the at least one medical result image (see Dennison [0053], where multi-frame formatting module converts a plurality of single-frame image data objects within an image dataset into a multi-frame image data object; where one of ordinary skill in the art would have understood that in performing the multi-frame formatting, the corresponding single frame images are transferred and stored in a volatile memory to be processed by a processor); and 
(see Dennison [0048], where storage modules are used to archive storage data; and see Dennison [0096] and [0098], where multi-frame image data or single frame image data are stored within the storage modules; see Neyama Fig. 2 and [0032]-[0033], where a write behind technique of using a networked redundant remote memory is disclosed).
Please see the above rejection of claim 1, as the rationale to combine the teachings of Dennison and Neyama are similar, mutatis mutandis. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dennison and Neyama as applied to claim 13 above, and further in view of Muller et al. (US 2013/0039549), herein Muller.
Regarding claim 14, please see the above rejection of claim 13. Dennison and Neyama disclose a medical imaging system configured to generate the at least one medical result image from the plurality of single-frame images, the plurality of single-frame images referring to the medical image acquisition procedure conducted with the medical imaging system, the medical imaging system comprising: 
the plurality of single-frame images being based on acquired image data (see Dennison Fig. 2 and [0044]-[0045], where the single-frame image data objects are based on acquired medical image data of a patient); and 
the computer according to claim 13 (see above rejection of claim 13 in view of the teachings of Dennison and Neyama).
Although Dennison teaches that the single-frame image data objects are based on acquired medical image data of a patient, which maybe MRI images (see Dennison Fig. 2 and [0044]-[0045]); 
Muller teaches in a related and pertinent method to process medical image data (see Muller Abstract), where an imaging medical technology apparatus, namely a magnetic resonance tomography apparatus, is taught to be acquired and transferred and stored in temporary memory and archived in a second memory (see Muller [0028]-[0029] and [0032]-[0034]).
At the time of filing, one of ordinary skill in the art would have found it obvious to combine the teachings of Muller with the teachings of Dennison and Neyama, such that the medical images of patients, e.g. MRI images, are acquired by a magnetic resonance tomography apparatus, as taught by Muller. This modification is rationalized as a combination of prior art elements according to known methods to yield predictable results. In this instance, Dennison and Neyama discloses a method for converting between a plurality of single frame image data and multi-frame image data in a medical image storage and archive systems, where stored single-frame image data objects are based on acquired medical image data of a patient, which maybe MRI images.  Muller teaches in a related and pertinent method to process medical image data, where a magnetic resonance tomography apparatus is taught to acquire, transfer, and store medical imaging data in temporary memory and archived in a second memory. One of ordinary skill in the art could have combined the use of Muller’s magnetic resonance tomography apparatus with the teachings of Dennison and Neyama by acquiring medical image data of patients using the magnetic resonance tomography apparatus and storing the corresponding medical image data in the storage modules of Dennison and Neyama, hence each prior art element merely performs the same function as they do separately. As one of ordinary skill in the art would have recognized that the disclosed MRI images stored in Dennison and Neyama would be acquired from a corresponding magnetic resonance imaging apparatus, the combination of Muller to use the equivalent magnetic resonance tomography apparatus would have been predictable. 

Regarding claim 15, please see the above rejection of claim 14. Dennison, Neyama, and Muller disclose the medical imaging system according to claim 14, wherein the medical imaging system is a magnetic resonance imaging system (see Muller [0028], where an imaging medical technology apparatus, namely a magnetic resonance tomography apparatus, is taught).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661